Case 20-69233-jrs        Doc 33     Filed 11/02/20 Entered 11/02/20 10:50:10        Desc Main
                                    Document     Page 1 of 40




                        THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

 IN RE:                                                  CASE NO.: 20-69233-jrs

 JASON CHRISTIAN WHISENTON,                              CHAPTER 7

          Debtor.                                        JUDGE JAMES R. SACCA


 HAVENBROOK HOMES, LLC, AS AGENT                         CONTESTED MATTER
 FOR FYR SFR BORROWER, LLC,
      Movant,

 vs.

 JASON CHRISTIAN WHISENTON,
      Debtor,

 S. GREGORY HAYS,
       Trustee,
       Respondents.

                    MOTION FOR RELIEF FROM AUTOMATIC STAY

        COMES NOW, HAVENBROOK HOMES, LLC, AS AGENT FOR FYR SFR

BORROWER, LLC, (“Movant”) and hereby moves this Court for relief from the automatic stay

pursuant to 11 U.S.C. § 362(d), with respect to certain real property. In support thereof, Movant

shows as follows:

                                                   1.

        JASON CHRISTIAN WHISENTON (“Debtor”) having filed a voluntary petition pursuant

to 11 U.S.C. § 701, et seq., is subject to the jurisdiction of this Court.
Case 20-69233-jrs       Doc 33     Filed 11/02/20 Entered 11/02/20 10:50:10             Desc Main
                                   Document     Page 2 of 40




                                                 2.

       This Court has jurisdiction over this matter pursuant to 11 U.S.C. § 362.

                                                 3.

       Movant holds a claim against Debtor due to default for failure to pay rent under a residential

lease agreement entered into on or about November 11, 2019 (“Lease”) concerning residential

property located at 1218 Campbellton Road SW, #B, Atlanta, Georgia 30310 (“Property”).

                                                 4.

       The Property is listed as Debtor’s address in the Petition [Doc. 1, p. 2].

                                                 5.

       Movant seeks relief in order to initiate and continue dispossessory proceedings

(“Dispossessory”) in Fulton County, Georgia to dispossess Debtor along with any other occupants

from the Property for failure to pay rent under the Lease. A copy of the Lease is attached hereto as

Exhibit 1.

                                                 6.

       Monthly rent under the Lease is $969.00 per month (“Rent”). In the event Rent is not

received by the fifth (5th) day of each month, a late fee of $96.90 is incurred (“Late Fee”).

                                                 7.

       Debtor defaulted under the terms of the Lease by failing to pay Rent, Late Fees, and other

applicable charges under the Lease as required for May 2020 through the date of the instant motion.

As of the date of the instant motion, Debtor owes a total of $7,357.50. Debtor continues to accrue

arrearages of Rent, Late Fees, and other applicable charges.

                                                 2
Case 20-69233-jrs       Doc 33     Filed 11/02/20 Entered 11/02/20 10:50:10             Desc Main
                                   Document     Page 3 of 40




                                                  8.

       Debtor has caused Movant undue hardship. Movant is unable to initiate and continue with

the Dispossessory and exercise its state law remedies due to the automatic stay and has incurred

costly attorney fees as a result of Debtor’s actions and filings.

                                                  9.

       Because Debtor has demonstrated a continuing default and a clear inability to make

payments required under the Lease and has not submitted any documentation to the contrary

under the provisions of the bankruptcy code, Movant is not adequately protected. For the

foregoing reasons, Movant asserts that cause exists sufficient to waive the requirements of

Bankruptcy Rule 4001(a)(3).

                                                10.

       Because there is no equitable or legal interest in the Property which could benefit the Estate

and such property is not part of the Estate, the Trustee’s interest should be deemed abandoned, the

Lease rejected, and the stay should be lifted with regard to Movant to allow it to initiate and

continue with the Dispossessory to dispossess Debtor along with Debtor’s personal property and,

to the extent permitted by law, obtain a monetary judgment against Debtor for unpaid post-petition

Rent while Debtor remains in possession of the Property.

                                                11.

       Because the Lease provides that Debtor is responsible for Movant's attorney's fees in

pursuing legal action, Movant is entitled to reasonable attorney's fees from Debtor.

       WHEREFORE, Movant prays for the following relief:

                                                  3
Case 20-69233-jrs   Doc 33        Filed 11/02/20 Entered 11/02/20 10:50:10         Desc Main
                                  Document     Page 4 of 40




     (A)    An Order granting Movant relief from the automatic stay entered under 11 U.S.C.

            § 362 for all purposes allowed by applicable law, including but not limited to,

            authorizing Movant to exercise its state law remedies, specifically to initiate and

            continue the Dispossessory against Debtor and all other occupants of the Property

            and remove all personal property and personal effects therefrom and to seek a

            monetary judgment for any post-petition amounts due under the Lease to the

            extent permitted by law;

     (B)    That the Lease be deemed rejected;

     (C)    The Court award Movant reasonable attorney’s fees, costs, and fees of bringing

            the instant motion;

     (D)    The Court waive the 14-day stay of Bankruptcy Rule 4001(a)(3); and

     (E)    For such other and further relief as the Court deems just and equitable.

     Dated: November 2, 2020

                                                 Respectfully Submitted,

                                                 /s/ Lynn M. Wilson, Esq.
Morris, Manning & Martin, LLP                    Lynn M. Wilson, Esq.
990 Hammond Drive, Suite 300                     Georgia Bar No. 768852
Atlanta, Georgia 30328
Telephone: (404) 255-6900                        /s/ Peter K. Park, Esq.
Facsimile: (404) 843-2317                        Peter K. Park, Esq.
lwilson@mmmlaw.com                               Georgia Bar No. 419210
ppark@mmmlaw.com                                 Counsel for Movant




                                             4
Case 20-69233-jrs   Doc 33   Filed 11/02/20 Entered 11/02/20 10:50:10   Desc Main
                             Document     Page 5 of 40




                               EXHIBIT 1
                             Lease Agreement




                                        5
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10       Desc Main
                                                  Document     Page 6 of 40




                                                   RENTAL AGREEMENT
            Date of Lease: 11/22/2019
            Address of Premises: 1218 CAMPBELLTON #B, Atlanta, GA 30310
            Name of Owner: FYR SFR Borrower, LLC
            Agent: HavenBrook Homes, LLC
            Name of Resident: Jason Whisenton
            Authorized Occupants: N/A
            Guarantor/Co-Signer: N/A
            Housing Choice:
            Utilities Provided: N/A
            Term of Lease: 12 Months and 0 Days
            Lease shall begin on: 2/1/2020
            Lease shall terminate on: 1/31/2021, at 12 Noon.
            Rent: $969.00 Per Month
            Property Administration Fee: $10.00 Per Month
            Security Deposit: $1,760.00
            Pet Fee: $0.00 *If your initial Rental Agreement indicates a Pet Fee has been paid, you are not
            required to pay an additional Pet Fee with this lease renewal
            Pet Rent: $0.00 Per Month
            Re-Key Charge: $150.00
            Pro-Rated Rent: $0.00
            Pro-Rated Pet Rent: $0.00
            Document Number: B8B-47F22
            DISCLOSURE: Havenbrook Homes, LLC, is authorized to manage the Premises and to act on
            behalf of Owner with respect to this Lease, including, without limitation, for the purposes of
            serving of process and receiving and receipting for demands and notice. Management’s corporate

                                                                                                  Page 1 of 19

                                                                                                   B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10           Desc Main
                                                  Document     Page 7 of 40




            name and license number as required by the Georgia Real Estate Commission are Havenbrook
            Homes, LLC and H-65353.

                                                   RENTAL AGREEMENT
            Each person, or entity that signs this lease or any guarantor under a separate guarantor's agreement
            is jointly and severally liable for all Rent or other charges which come due. Management may look
            to any Resident or guarantor for payment of all or a part of any obligation due without first suing
            or attempting to collect from any other responsible party. Residents will not be released from
            obligations herein unless approved in writing by the Landlord. Landlord reserves the right to
            require the remaining Residents requalify. Failure to obtain approval from the Landlord shall
            constitute an event of default under the Lease. Landlord rents to Resident, and Resident (jointly
            and severally) rents from Landlord the Premises, on and subject to the following conditions:
            1. DEFINITIONS: “Landlord” means the owner of the Premises (also, sometimes, “Owner”).
            “Agent” means the property management company, as agent for the Landlord. "Management"
            means Landlord and Agent collectively. “Lease” or “Rental Agreement” means this lease
            agreement, as amended from time to time. "Resident" includes all tenants or other persons who
            signed or are obligated under the Lease and refers to the tenant. “Rent” means the base lease
            payment Resident shall pay to Landlord each month as further described in this Lease. “Additional
            Rent” means any late fees, returned check charges, utility charges, or other fees as further set forth
            in this Lease. “Concessions” means any incentive or concession provided to the Resident as an
            inducement to enter into this Lease and to perform strictly according to the terms of the Lease
            throughout the entirety of the Term, including, but not limited to, free rent, reduced rent, or other
            incentives, or the reasonable value thereof. "His" shall also mean "her" when applicable. "Guests"
            and "Invitees" include, without limitation, the family of the Resident(s) and any individual(s), other
            than Resident, who are occupying, visiting, or attempting to visit the Premises for any purpose
            whatsoever. “Home” means the single-family structure located on the Premises. "Premises" means
            the Home located at 1218 CAMPBELLTON #B, Atlanta, GA 30310 together with all fixtures,
            grounds, landscaping, improvements, and appurtenances. The full legal description of the Premises
            is the same as is recorded with the Clerk of the Superior Court of the county in which the Premises
            is located and is made a part of this Lease by reference.
            2. OCCUPANTS: In addition to Resident, the following individuals will also reside at the
            Premises (“Occupants”):

            Resident represents, warrants and covenants that all persons who reside at the Premises as
            Occupants are listed above. All Occupants over the age of eighteen (18) are subject to the same
            criminal background approval required of Residents. No one else may occupy the Premises.
            Persons not listed above must not stay in the Premises for more than seven (7) consecutive days
            without Landlord’s prior written consent, and no more than thirty (30) days in a calendar year.



                                                                                                      Page 2 of 19

                                                                                                       B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10          Desc Main
                                                  Document     Page 8 of 40




            3. TERM: The initial term of this Lease shall be for the Term set forth on the first page of the
            Rental Agreement (the “Term”). Resident may not terminate this Lease prior to the end of the
            Term except in strict compliance with the provisions of this lease. Resident shall vacate the
            Premises immediately upon termination of the Lease unless (a) Landlord and Resident have
            extended this Lease in writing or signed a new Rental Agreement or (b) a month-to-month tenancy
            is created.
            4. POSSESSION: If there is a delay in delivery of possession by Landlord, Rent shall be abated
            on a daily basis until possession is granted, and Landlord shall not be liable for any damages for
            delay in delivery of possession. If Landlord is unable to deliver possession of the Premises within
            seven (7) days of the Lease start date, then this Lease may be terminated at Landlord’s option and
            all funds received from Resident will be returned. Resident agrees to release and hold Landlord
            and its agents and representatives harmless from any further obligation and/or consequential
            damages. The Resident acknowledges that he/she has inspected the Premises with a representative
            of Management and accurately noted the condition of the Premises within 48 hours of move in and
            Resident accepts the Premises in its current condition as suitable for occupancy by the Resident
            unless otherwise noted on the move-in inspection form. Any defects noted after the first 48 hours
            will be presumed to have been caused by Resident.
            5. RENT: Rent is payable monthly, in advance, on the first day of each month during the initial
            Term or any extended Term of this Lease, at the office of Management or such other place as
            Management may designate. No cash or third party checks will be accepted. No Management
            employee is authorized to accept cash under any circumstances, and the Resident may not rely on
            any statement made to him by a Management representative that cash will be accepted. Payment
            should be made online through the payment portal provided by Landlord
            (https://www.havenbrookhomes.com/residents/make-a-payment/) or with cashier’s check,
            money order, credit card, debit card or electronic funds transfer and shall be payable to the
            order of the Owner unless otherwise specified in written notice from Management. . All other
            fees or charges due under this lease in addition to the Rent shall be known as “Additional Rent.”
            In the event that this Lease commences on a date other than the FIRST day of the month, the Rent
            for the partial month shall be computed based upon a daily rate equal to 1/30th of the monthly
            Rent, and shall be due upon execution of the Lease.
            5.1 PROPERTY ADMINISTRATION FEE: Resident shall pay a monthly Property
            Administration Fee of $10.00 which shall be paid in full on the first day of the month along with
            other monthly charges and is nonrefundable. The Property Administration Fee is assessed as a fee
            due to Management for the costs associated with damages and repairs to the Premises caused by
            natural and unnatural events and general use of the Premises. Failure to pay the Property
            Administration Fee will result in a late fee and constitutes a default under this Lease. Landlord and
            Agent do not insure Resident(s) and Occupant(s) for any personal belongings and are not
            responsible for damages to your personal belongings and the Property Administration Fee does
            not provide protection for your personal belongings or damages caused by Resident neglect or
            liability.

                                                                                                     Page 3 of 19

                                                                                                      B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10         Desc Main
                                                  Document     Page 9 of 40




            6. LATE PAYMENTS AND RETURNED CHECKS: Monthly rent is due on the 1st day of
            each calendar month and considered delinquent if not physically received by the Agent by
            the 5th of the month. If Management elects to accept rent after the fifth (5th) day of the month, a
            late charge of 10% of the rent amount (the “Late Charge”) shall be due at the time Rent is paid as
            Additional Rent. All late rents must be paid to Management in the form of a Cashier’s Check,
            Certified Funds or Money Order, as Resident’s check will not be accepted. Late payment of Rent
            constitutes a default under the terms of this Lease; therefore, in addition to the other amounts due
            hereunder, any concession granted to the Resident becomes immediately due and re-payable as
            Additional Rent hereunder. Payments received shall be applied, without regard to their
            characterization or earmarking by Resident, as follows: (i) first to any arrears from previous
            month(s); (ii) then to any Additional Rent owed; and (iii) the remainder will then be applied to the
            Rent for the current month.
            7. SECURITY DEPOSIT AND FEES: Resident agrees to deposit the Security Deposit with
            Management before taking possession of the Premises as security for Resident’s fulfillment of the
            conditions of this Lease. To the extent provided for by the Local Laws, Management has the right,
            in its sole discretion, to place the Security Deposit in an escrow account established only for the
            purpose of holding tenant security deposits, which may be an interest-bearing account, said interest
            to be retained by Management to defer its cost of administering the Security Deposit account, or
            to protect the deposit by a surety bond on file with the Clerk of Superior Court and:
            Resident’s Security Deposit is held in an escrow account at Wells Fargo Bank, 3400 Satellite Blvd.
            Duluth, GA 30096.
            Resident’s Security Deposit will be refunded within thirty (30) days after vacate date if:
            (a) Lease Term has expired or Lease has been terminated by agreement of both parties, and
            Resident has vacated and surrendered possession of the Premises as of the effective date of such
            expiration or termination, Resident shall return all keys and garage door openers. Failure to do so
            constitutes a default under the Lease for failure to relinquish possession and Resident shall be
            considered as a Tenant Holding Over as provided herein and be subject to Additional Rent and
            charges;
            (b) All monies due Management by Resident for Rent and Additional Rent have been paid through
            the effective date of termination; and
            (c) Premises is not, in the sole discretion of Management, damaged and possession is surrendered
            in its original condition as of the effective date of termination or expiration, excluding ordinary
            wear and tear; and
            (d) All or any portion of the Security Deposit may be used, as reasonably necessary to (i) cure
            Resident’s default in payment of Rent (which includes Late Charges, NSF fees or other sums due);
            (ii) repair damage (excluding ordinary wear and tear) caused by Resident or by a guest or licensee
            of Resident or by a pet; (iii) clean the Premises; and (iv) replace personal property or

                                                                                                    Page 4 of 19

                                                                                                     B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10            Desc Main
                                                 Document      Page 10 of 40




            appurtenances. The Security Deposit shall not be applied to pay the Re-Key Charge if all keys and
            garage door openers are not delivered to Management immediately upon Resident’s move-out. In
            the event the damages to the Premises exceed the Security Deposit, nothing contained herein limits
            Landlord’s right to demand monies in excess of the amount of the Security Deposit.
            (e) Other fees that may be due are not a Security Deposit, are not refundable, and do not reduce
            liability for damages to the Premises.
            (f) THE SECURITY DEPOSIT SHALL NOT BE USED BY RESIDENT IN LIEU OF
            PAYMENT OF RENT, LATE CHARGES OR OTHER AMOUNTS OWED.
            8. EXTENDED TERMS: Either party may terminate this Lease at the end of the initial Term by
            giving the other party at least sixty (60) days written notice prior to the end of the initial Term. If
            no such notice is given by either party, then the Term of this Lease will be automatically extended
            on a month-to-month basis at a rent equal to the rent stipulated in the Lease renewal notice
            delivered by Management to the Resident, plus 20% thereof, until terminated by either party
            thereafter, which termination shall require thirty (30) days prior written notice if terminated by
            Resident. During such time as Resident remains on a month-to-month basis, Management and
            Resident shall remain bound by the terms of this Lease; provided, however, that Management may
            alter the terms and conditions of this Lease, including, without limitation, the amount of Rent due,
            upon thirty (30) days written notice to Resident.
            9. EARLY TERMINATION: Resident may terminate this Lease at any time (an "Early
            Termination") by:
            (a) Giving Management at least sixty (60) days written notice; plus
            (b) Paying all monies due through date of termination; plus
            (c). Paying an additional amount equal to one month’s Rent as due under the Rental Agreement,
            as consideration for such right of termination; plus
            (d) Paying the amount of $2,226.00 as expenses for re-painting and cleaning the Premises if
            Resident has not resided at the Premises for at least one (1) year prior to termination; plus.
            (e). Repaying an amount equal to any Concessions that were given.
            The foregoing shall not relieve Resident of the Resident’s responsibilities and obligations
            regarding any damage to Premises. Resident must turn in all keys and garage door openers and
            receive a receipt from Management; it is the Resident’s responsibility to produce this receipt as
            proof the keys and garage door openers were returned. If locks have been changed or if keys or
            garage door openers are not returned, Resident will owe and pay the Re-Key Charge. Keys and
            garage door openers must be physically handed to a representative of Management and may not
            be left in a night rent drop box. In an Early Termination, Resident is not entitled to a refund


                                                                                                      Page 5 of 19

                                                                                                        B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10            Desc Main
                                                 Document      Page 11 of 40




            of any notice or termination fees or Security Deposit, even if the Premises is re-let prior to
            the end of the notice period.
            Management employees are not authorized to waive any notice and/or termination fees, and the
            Resident has no right to and may not rely on any Management employee’s statement that Resident
            will not have to pay such fees or to comply with this provision in order to terminate the Lease
            early.
            Notwithstanding the foregoing, if Resident is on active duty with the United States military and
            Resident or Resident’s immediate family receives permanent change of station orders or temporary
            duty orders for a period in excess of three months, Resident’s early termination rights under this
            Lease shall be controlled by the Soldiers' and Sailors' Civil Relief Act of 1940 as amended in 50
            U.S.C.A. § 50-590 and O.C.G.A. § 44-7-37 as amended.
            10. NO ASSIGNMENT OR SUBLETTING: Resident may not sub-let the Premises or assign
            this Lease without the prior written consent of Management, which consent may be granted or
            withheld in the sole discretion of Management. Unless such consent is obtained, any assignment,
            transfer or subletting of the Premises or this Lease or tenancy, by voluntary act of Resident,
            operation of law, or otherwise will, at the option of Landlord terminate this Lease. Landlord’s
            consent to any one assignment, transfer or sublease, will not be construed as consent to any
            subsequent assignment, transfer or sublease and does not release Resident of Resident’s
            obligations under this Lease. Landlord may assign this Lease at Landlord’s sole discretion. Should
            Landlord sell, exchange or assign this Lease or the Premises, as applicable (other than a conditional
            assignment as security for a loan), then Landlord, as transferor, will be relieved of any and all
            obligations on the part of Landlord accruing under this Lease from and after the date of such
            transfer provided that Landlord’s successor-in-interest does assume such obligations from and
            after such date.
            11. UTILITIES: Resident agrees to pay promptly all utilities required under this Lease, including
            but not limited to electricity, gas, water, hot water, sanitation and sewer (collectively referred to
            “Required Utilities”), and any optional utilities desired by Resident including but not limited to
            telephone, internet, satellite or cable television (collectively referred to “Optional Utilities”). All
            utility accounts shall be established by Resident directly with the applicable utility company.
            Required Utilities in the Premises must remain active through the full term of the Lease. In the
            event Resident fails to timely establish utility/services (or utilities/services are transferred back to
            Management during the term), Management may charge Resident for any utility/service billed to
            Management with respect to the Premises and may charge a reasonable administration fee (for
            each month or part thereof) for billing of the utility/service in the amount of $25 per invoice. In
            the event a utility requires that service remain in the name of the Landlord, Resident acknowledges
            responsibility for all utility payments due for such service; any such amount shall be considered
            as Additional Rent and shall be due in accordance with the Lease requirements. Resident’s failure
            to pay for utility services shall constitute a default under the Lease.


                                                                                                       Page 6 of 19

                                                                                                         B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10           Desc Main
                                                 Document      Page 12 of 40




            11.1 TRASH COLLECTION: Resident is responsible for establishing trash collection service in
            Resident’s name. In the event Landlord is responsible for the payment of trash collection when
            included in municipal taxes, any amounts due for trash collection service shall be added to the
            Resident’s ledger and shall be considered as Additional Rent under the Lease. Tenant is required
            to contract for professional trash collection and may not take individual responsibility for trash
            removal.
            11.2 TERMINATION OF REQUIRED UTILITIES BY RESIDENT: Resident acknowledges
            that continued occupancy of the Premises when any Required Utilities have been terminated is
            hazardous. Resident agrees not to terminate, cut off, interrupt, or discontinue any Required Utilities
            to the Premises, including, but not limited to, electricity, water, gas, and trash collection during
            occupancy/residency and prior to vacating the Premises. Breach of this provision shall constitute
            a default under this Lease, giving Management the right to terminate Resident’s right of possession
            and/or this Lease immediately and to obtain possession of the Premises. Any charges billed to
            Management for any utilities due to Resident’s breach of this provision shall be due as Additional
            Rent upon demand. Management does not warrant that the service of the utilities will be free from
            interruption; Resident acknowledges that any one or more of such services may be suspended by
            reason of accident or of repairs, alterations or improvements, or by operation of law, or for causes
            beyond the reasonable control of Management. Any such interruption or discontinuance of service
            shall not be deemed an eviction or disturbance of Resident’s use or possession of the Premises, or
            any part thereof, or render Management liable to Resident for any damages, or entitle the Resident
            to any reduction or abatement of Rent, or relieve Resident from performance of the Resident’s
            obligations under this Lease.
            12. DAMAGE OR DESTRUCTION OF THE PREMISES: If the Premises is damaged by fire
            or casualty or malfunction of equipment or utilities, Resident shall immediately notify
            Management. Management, at its option, may (a) terminate this Lease upon written notice to
            Resident without liability for termination, or (b) cause the damage to be repaired, in which event
            the Rent shall be abated to the extent and only for such time and to the extent that the Premises
            remains uninhabitable. If Resident or Resident’s occupants, or Guests or Invitees, were responsible
            for the fire or casualty or malfunction of equipment or utilities and the Premises is uninhabitable,
            then Resident and all others must vacate the Premises and will remain liable for the Rent and
            damages.
            13. CONDEMNATION: If the whole of the Premises, or any portion thereof which renders the
            dwelling uninhabitable as determined in Agent’s sole and absolute discretion, and condemned by
            any legally constituted authority, then this Lease shall terminate as of the date of such
            condemnation and the rent shall be accounted for as between Management and Resident as of that
            date. All damages for any condemnation of all or any part of the Premises including, without
            limitation, all damages as compensation for diminution in value of the leasehold, reversion and fee
            of the Premises, shall be the sole property of the Management without any deduction therefrom
            for any present or future estate of Resident, and Resident hereby assigns to Management all its
            right, title and interest to any such award; provided, Resident shall have the right to claim and

                                                                                                      Page 7 of 19

                                                                                                       B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10          Desc Main
                                                 Document      Page 13 of 40




            recover from the condemning authority, but not from Management, such compensation as may be
            separately awarded or recoverable by Resident by reason of the condemnation and for or on
            account of any cost or loss which Resident might occur in removing Resident’s personal property,
            provided that the effect of such award is not to reduce the award otherwise payable to Management.
            14. DAMAGE TO THE PREMISES: If through no fault of Resident, the Premises are
            completely or partially damaged or destroyed by fire, earthquake, accident, or other casualty that
            renders the Premises totally or partially uninhabitable , as determined by Landlord based on
            conditions that Landlord deems unsafe or unsanitary; or by a municipal official, then Landlord
            may relocate Resident to a comparable property within a reasonable distance of the Premises, and
            the terms and conditions of this Agreement shall apply thereto. If no such comparable property is
            available, then at Landlord’s sole option, Landlord may subject to local laws, either (a) terminate
            the Lease by giving Resident written notice, in which case Rent shall be abated as of the date the
            Premises becomes totally or partially uninhabitable, and the abated amount shall be the current
            monthly Rent prorated for that particular calendar month; or (b) promptly repair the damage, in
            which case during the time required for repairs, Landlord may, at Landlord’s sole discretion and
            subject to local laws, either (i) pay reasonable costs for temporary housing for Resident and meals
            in an aggregate amount not to exceed 125% of Resident’s daily Rent until the repairs are
            substantially completed and Resident can reasonably resume use and occupancy of the Premises,
            provided however, that Resident shall continue to pay the full amount of Resident’s Rent as
            required hereunder, or (ii) reduce Resident’s Rent to the extent to which the damage interferes with
            Resident’s reasonable use of the Premises. If damage occurs as a result of an act of Resident or a
            guest of Resident, only Landlord shall have the right of termination, and no reduction in Rent shall
            be made.
            15. HOLD OVER/TRESPASS: Resident shall remove all of Resident’s property and deliver
            possession of the Premises in a clean condition and good order and repair to Management upon
            termination or expiration of this Lease. In the event the Resident fails to vacate the Premises after
            termination, non-renewal or expiration of this Lease, Resident shall pay Management an amount
            equal to two (2) times the existing Rent, prorated for each day held over and beyond the termination
            or expiration of this Lease, in addition to the other damages provided for under this Lease.
            Management’s rights continue and survive independently beyond expiration or termination of this
            Lease or Resident’s occupancy of the Premises.
            16. KEY RETURN: Keys must be physically handed to a representative of Management and may
            not be left in the Premises. Rent and all related fees and charges shall be due until such time as
            Management receives the keys to the Premises. Resident is responsible for receiving a receipt from
            Management. Such receipt shall be the sole proof of keys being returned by Resident. After
            termination or expiration of this Lease, Resident shall be deemed to be a tenant at sufferance. After
            termination, Resident shall not return to any area of the Premises.
            17. PROHIBITED ACTIVITY: Resident, any member(s) of Resident’s household, a guest or
            any other person affiliated with Resident at or near the Premises shall not; (a) engage in criminal
            activity on or near the Premises; including drug-related criminal activity (which means the illegal
                                                                                                     Page 8 of 19

                                                                                                      B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10            Desc Main
                                                 Document      Page 14 of 40




            manufacture, cultivation, sale, distribution, use or possession with intent to manufacture, sell,
            distribute, or use a controlled substance); (b) engage in any act intended to facilitate criminal
            activity, including drug-related criminal activity, on or near the Premises; (c) permit the Premises
            to be used for or to facilitate criminal activity regardless of whether the individual engaging in
            such activity is a member of the household or a guest; or (e) engage in any illegal activity, including
            prostitution, criminal street crime, gang activity, threatening or intimidating assault, including the
            unlawful discharge of firearms on or near the Premises; (f) the health, safety and or welfare of
            Landlord, its agents, other Residents neighbors or imminent serious damage to the property.
            Resident shall not permit entry of any person as his Guest or Invitee if notified that this Guest’s or
            Invitee’s presence on the Premises is subject to criminal trespass under O.C.G.A. § 16-7-21 or that
            the Guest and/or Invitee is in violation of this Lease. Management may terminate the Lease and
            possession of the Premises if any Resident allows an unauthorized person or trespasser access to
            the Premises in violation of this provision or paragraph. Management’s rights under this paragraph
            shall continue and survive independently beyond expiration or termination of the Lease or
            Resident’s occupancy of the Premises.
            18. RIGHT TO ACCESS: Management may enter the Premises (but with no obligation to do so)
            during all reasonable hours, at any time, without notice. In non-emergency situations, including,
            without limitation, for the purpose of inspection, maintenance, repair, alterations as may be
            deemed necessary by Management for the safety and preservation of the Premises or for exhibiting
            the Premises for sale, lease, inspection, or mortgage financing; Management may enter the
            Premises upon 24 hours’ notice to the Resident. Management may enter the Premises at any time
            without notice to Resident to protect life and prevent damage to the Premises in the event of an
            emergency or perceived emergency by Management. For purposes of this paragraph, Resident
            agrees to notify Management of any anticipated extended absence in excess of seven (7) days, and,
            during said absence, Management is specifically authorized, but is not obligated, to enter the
            Premises at times reasonably necessary. Resident authorizes Management to show the Premises
            to prospective residents once Resident has given or received a notice of non-renewal or
            termination.
            19. USE: Premises shall be occupied only by persons named in Resident’s application to rent or
            listed as Authorized Occupants in this Lease. The Premises shall be used for Residential purposes
            only and so as to comply with all federal, state, county, and municipal laws and ordinances and
            subject to any and all covenants and restrictions of record (as they may be hereafter amended
            and/or modified from time to time) and any and all rules and regulations imposed by the applicable
            homeowner’s association. Resident agrees that the Premises will not be used for the operation of
            a business or other commercial enterprise without Landlord’s prior written consent. Management
            may promptly report any suspicious activities to, and cooperate fully with, the appropriate
            authorities without being deemed to invade the Resident’s privacy. Resident shall not commit
            waste to the Premises and shall not commit any act nor fail to take any action that would allow or
            cause endangerment to life, health, safety, welfare or property. Resident shall maintain the
            Premises in a clean, orderly, and sanitary condition and shall not allow any damages to the
            Premises, normal wear and tear excepted, or infestation of vermin, insects, bed bugs, rodents, or
                                                                                                      Page 9 of 19

                                                                                                        B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10        Desc Main
                                                 Document      Page 15 of 40




            other pests. Resident shall not bring abandoned or discarded furniture, clothing, bedding, or other
            personal property onto the Premises as it could introduce an infestation of pests and bed bugs.
            Resident shall not place in any trash receptacle, nor keep or dispose of any material, which is
            environmentally hazardous. Noxious or offensive smells are not permitted, and Resident shall be
            liable for damages exceeding normal wear and tear for the repair or replacement of any carpet,
            flooring, ceiling, or walls that are permeated with noxious or offensive odors, including, but not
            limited to, cigarette and tobacco smoke or animal odors. Residents shall park only on concrete or
            hardcore surfaces. There shall be no parking or storage of vehicles, trailers, RVs, or the like, on
            grass at any time. Resident shall not, on or in the Premises, improperly dispose of motor oil,
            paints, paint thinners, gasoline, kerosene or any other product which can cause environmental
            contamination on or in the Premises. DO NOT PUT PAINT OR CHEMICALS DOWN THE
            DRAINS OR TOILETS. Motor vehicles with expired or missing license plates, non-operative
            vehicles, boats, trailers, RVs and campers are not permitted on the Premises without written
            permission of the Management. Any such vehicle may be removed by Management at the expense
            of Resident for storage or for public or private sale, at Management's option, and Resident shall
            have no right or recourse against Management in connection therewith. Resident, Guests, and
            Invitees shall act in a courteous and reasonable manner towards Management. Resident is
            prohibited from committing business libel or slander or making untruthful, unfair, or misleading
            statements to others about Management, its employees, agents, or the Premises. Any form of
            verbally or physically abusive, intimidating, or aggressive behavior directed at Management or
            any other person is prohibited. Resident, Guests, and Invitees shall not interfere with the daily
            business operations or job duties of Management or its employees. When notified by Management,
            Resident shall be prohibited from contacting any Management or employee and must conduct all
            further communications in writing. Resident is liable for the conduct of his Guests and Invitees.
            VIOLATION OF THE ABOVE PROVISIONS SHALL BE A MATERIAL BREACH OF THIS
            LEASE AND SHALL CONSTITUTE CAUSE FOR IMMEDIATE TERMINATION OF THIS
            LEASE.
            20. HOA: If applicable, the monthly assessments arising from any homeowner’s association that
            relates to the Premises (“HOA”) shall be paid directly by Landlord and are included in the Rent.
            To the extent Landlord has provided HOA governing documents to Resident in the form of
            Covenants and Restrictions. Resident hereby represents and warrants to Landlord that Resident
            has (a) reviewed the governing documents and will comply with all applicable HOA governing
            documents and other instruments of record, (b) shall provide written notice to Management within
            five (5) days of receipt of any notice of violation of the HOA governing documents, (c) Resident
            shall not have voting rights in the HOA, (d) Resident shall reimburse Landlord for any fines or
            charges imposed by the HOA as a result of Resident’s violation or failure to comply with any of
            the HOA governing documents and other instruments of record, (e) Resident shall be assessed all
            fines and charges incurred as a result of Resident’s violation or failure to comply with any
            applicable HOA governing document or other instruments of record as Additional Rent. Resident’s
            failure to comply with all applicable HOA governing documents and other instruments of records
            shall be considered a default under the Lease.
                                                                                                  Page 10 of 19

                                                                                                    B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10              Desc Main
                                                 Document      Page 16 of 40




            21. PETS: No animals of any kind, with the exception of bona fide service animals, shall be
            permitted on the Premises without the prior written consent of Management and the execution and
            delivery by Resident of a Pet Addendum to this Lease and compliance with the terms thereof.
            Management may enter the Premises at any time to remove any unauthorized animals, or animals
            believed to be neglected, distressed or endangered. Resident is liable for all costs of retrieving,
            caring for, and boarding of any animals removed by Management or abandoned by Resident and
            Resident relieves Management from liability of any kind when Management causes the removal
            of any animal from the Premises.
            22. DEFAULT BY RESIDENT: If Resident fails to pay Rent or other charges as and when due
            hereunder, or if Resident abandons the Premises, or if Resident fails to perform any of the
            Resident’s obligations hereunder, or if any facts contained in Resident’s rental application are
            untrue or misleading in any material respect, or if Resident fails to pay or continue utility service
            as required under this Lease, or if Resident allows unauthorized persons access to the Premises in
            violation of this Lease, or if Resident or Guests or Invitees cause damage in excess of ordinary
            wear and tear, or Resident or his Guests violate the Rental Agreement and any addenda, then, upon
            the happening of any said events, Resident shall be in default hereunder, and, Management at its
            sole option, may terminate this Lease and/or Resident’s right of possession by written notice to
            Resident. Resident shall surrender possession of the Premises to Management upon the effective
            date of such termination and Resident shall be liable to Management for, and shall indemnify
            Management against, all damages as a result of such breach of the Lease by Resident, available at
            law or in equity, including rent loss and other expenses (including without limitation, reletting,
            refurbishing, cleaning or otherwise making the Premises suitable for reletting) suffered or incurred
            by Management as a result of Resident's default and/or the termination of this Lease. In the event
            Resident fails to pay Rent or other charges when due, or in the event the Resident is otherwise in
            default as provided in this Lease, Resident agrees to pay all costs of collection including without
            limitation, any collection agency fees, and attorney’s fees and other costs of Management.. In any
            civil action or dispossessory for breach of this Lease, the prevailing party will be entitled to
            reasonable and customary attorney's fees actually incurred and all expenses of litigation, including,
            but not limited to, court costs and administrative filing fees for evictions plus all costs of collection.
            All sums due which are in default shall bear interest at the lesser of 1.5% per month or the greatest
            amount permissible by law. No termination of this Lease prior to the normal ending thereof shall
            affect or abridge Management’s right to collect Rent and other charges for the period prior to such
            termination or as otherwise provided in this Lease.
            23. MAINTENANCE: Resident acknowledges that it is necessary for Resident to provide
            appropriate climate control, keep the Premises clean, and take other measures to retard and prevent
            mold and mildew from occurring and/or accumulating in the Premises. Resident agrees to clean
            and dust the Premises on a regular basis and to remove visible moisture accumulation on windows,
            walls and other surfaces as soon as reasonably possible. Resident agrees not to block or cover any
            of the heating, ventilation or air-conditioning ducts in the Premises. No waterbeds or space heaters
            are permitted on the Premises. Resident agrees to immediately report to Management: (i) any
            evidence of a water leak or excessive moisture in the Premises; (ii) any evidence of mold or
                                                                                                        Page 11 of 19

                                                                                                           B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10            Desc Main
                                                 Document      Page 17 of 40




            mildew-like growth that cannot be removed by simply applying a common household cleaner and
            wiping the area; (iii) any failure or malfunction in the heating, ventilation, air conditioning systems
            or laundry systems in the Premises; and (iv) any inoperable doors or windows. Resident further
            agrees that Resident shall be responsible for damage to the Premises and Resident’s property as
            well as injury to Resident and permitted occupants resulting from Resident’s failure to comply
            with the terms of this Paragraph. Resident’s failure to maintain and repair any item for which
            Resident is responsible will give Landlord the right to perform the required maintenance and
            charge Resident the cost of such maintenance. Resident’s failure to comply with the terms of this
            paragraph shall constitute a default under the Lease. Resident’s compliance with the terms of this
            Paragraph shall not absolve Resident of Resident’s obligations to maintain and repair the Premises
            in accordance herewith this Paragraph nor give Resident cause for constructive eviction, abatement
            or termination.
            24. REPAIRS: Resident acknowledges that Resident has inspected the Premises and accepts the
            condition as is. Within a reasonable period of time after receipt of written notice from Resident,
            Management will repair major deficiencies which create unsafe or uninhabitable conditions.
            Major repairs shall include: electrical, plumbing, heating, cooling, built-in appliances or structural
            defects. Resident shall, throughout the initial term of this Rental Agreement, and any extension
            or renewal thereof, at its expense, otherwise maintain in good order and repair the Premises,
            including but not limited to periodic maintenance to equipment and fixtures, except those repairs
            expressly required to be made by Management hereunder. Resident further agrees to care for the
            ground around the dwelling, including cleaning of paving, the mowing of grass, care of shrubs and
            general landscaping. If Resident fails to fulfill any such obligations to care for the Premises
            pursuant hereto, Management may (but shall not be obligated to) perform or direct the performance
            of such services necessary to fulfill Resident’s obligations to care for the Premises at the sole
            expense of Resident, the cost of such services, plus a Ten Percent (10%) management fee, shall be
            considered Additional Rent and be due and payable by Resident immediately. Management agrees
            to keep in good repair the roof, foundations and exterior walls of the dwelling (exclusive of all
            glass and exclusive of all exterior doors) and underground utility and sewer pipes outside the
            exterior walls of the dwelling, except repairs rendered necessary by the negligence or intentional
            wrongful acts of Resident, Guests, or Invitees. Resident shall promptly report in writing to
            Management any defective condition known to it which Management is required to repair and
            failure so to report such conditions shall make Resident responsible to Management for any
            liability incurred by Management by reason of such conditions. If any damage, beyond normal
            wear and tear, is caused by Resident, Guests, or Invitees, Resident agrees to pay Management the
            cost of repair as Additional Rent with the next rent payment due hereunder. Resident may not
            remodel or make alterations without the prior written consent of Management. Alterations include,
            without limitation, any structural change, wallpapering, painting of the Premises, changing locks,
            modification of appliances, or removal of any fixtures, trees or shrubs. No nails, screws or
            adhesive hangers, except standard picture hooks, shade brackets and curtain rod brackets, may be
            placed in walls, woodwork or any part of Premises without Management’s written permission.
            Absolutely no penetration, by nails or otherwise, is permitted to the exterior siding of the Premises.

                                                                                                     Page 12 of 19

                                                                                                        B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10         Desc Main
                                                 Document      Page 18 of 40




            25. NEW HOME ORIENTATION WELCOME KIT: As a material consideration of this Lease,
            Resident shall comply and cause Resident’s Guests and Invitees to comply with the Welcome Kit
            and with modifications Management may make from time to time and publish in writing. Such
            Welcome Kit with modifications as referenced heretofore constitute a part of the Lease.
            Management will provide Resident with a printed copy of the Welcome Kit.




            26. MOLD: Mold consists of naturally occurring microscopic organisms which produce spores.
            The mold spores spread through the air and the combination of excessive moisture and organic
            matter allows for mold growth. Resident agrees to maintain the Premises free of dirt, debris and
            moisture that can harbor mold. Resident shall, at its sole cost and expense (a) clean any mildew
            or mold that appears with an appropriate cleaner designed to kill mold, (b) clean and dry any
            visible moisture on windows, walls, and other surfaces, including personal property as soon as
            possible, (c) use all air conditioning, if provided, in a reasonable manner and use heating systems
            in moderation, (d) keep the Premises properly ventilated by periodically opening windows to
            allow circulation of fresh air during dry weather only, (e) use reasonable care to close all windows
            and other openings to prevent water from entering the Premises, (f) use exhaust fans, if any, in
            the bathrooms and kitchen while using those facilities and notify Landlord of any inoperable
            exhaust fans, (g) hang shower curtain inside bathtub when showering and only shower in the
            bathtub, (h) immediately notify Landlord of any water intrusion, including roof or plumbing leaks,
            drips or “sweating” pipes, (i) notify Landlord immediately of overflows from bathroom, kitchen,
            or laundry facilities, (j) notify Landlord immediately of ant significant mold growth on surfaces in
            the Premises, (k) not leave clothes, towels, laundry, or other items comprised of fabric in wet or
            damp piles for an extended period of time and (l) allow Landlord, with appropriate notice, to enter
            the Premises to make inspections regarding mold and ventilation.

            Landlord reserves the right to terminate the tenancy and Resident agrees to vacate the Premises in
            the event Landlord in its sole judgment feels that there is either mold or mildew present in the
            Premises which may pose a safety or health hazard to Resident or other persons and/or Resident’s
            actions or inactions are causing a condition which is conducive to mold growth. Resident
            acknowledges and agrees that Landlord and Landlord’s employees, agents, successors, and
            assignees will not be responsible for damages or losses due to mold growth to the extent resulting
            from Resident, members of Resident’s household or Resident’s Guests or Invitees’ failure to
            comply with these requirements.

            27. PEST CONTROL: Resident is responsible for keeping the Premises clean and free of all
            pests, at its sole cost and expense and shall be responsible for all pest control. Subject to local
            laws, Landlord shall have no responsibility for any damage to Resident or any other person or
            property at the Premises as a result of pests or pest control treatment.


                                                                                                   Page 13 of 19

                                                                                                     B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10         Desc Main
                                                 Document      Page 19 of 40




            28. BEDBUGS: “Bedbug” is the name given to a parasitic insect that feeds on the blood of warm-
            blooded animals including humans. Landlord has no knowledge of any bed bug infestation or
            presence in the Premises. It is unlawful and a breach of this Lease for Resident to allow any
            materials that are infested with bedbugs to be brought to the Premises. In the event of a bedbug
            infestation, Resident shall provide Landlord with written notice within five (5) days of Move In
            and in all other circumstances during the term of the Lease within ten (10) days of Resident’s
            discovery or suspicion of the same. Failure to notify Landlord within five (5) days of Move In
            shall constitute a waiver by Resident of any claim against Landlord associated with any such
            infestation and treatment associated thereof shall be Resident’s responsibility; and failure by
            Resident to notify Landlord of an infestation during the Lease term within the ten (10) day period
            shall constitute a waiver by Resident of any claim against Landlord associated with any such
            infestation and treatment thereof shall be Resident’s responsibility. If Resident knowingly brings
            bedbugs into the Premises or once aware of the presence of bedbugs fails to notify the Landlord
            within 48 hours of when evidence of bedbugs is discovered, Landlord may consider this a material
            breach of the Lease and terminate this Lease upon notice to Resident.

            29. FIRE EXTINGUISHERS AND SMOKE ALARMS: It is the responsibility of the Resident
            to periodically check the fire extinguisher and smoke alarm(s) furnished to Resident in the
            Premises, if any, and to advise Management of any malfunctions and whether such equipment
            needs to be recharged or replaced. Any such equipment is to remain in and as a part of the Premises.
            In the event either such fire extinguisher or smoke alarm is removed from the Premises, a charge
            of $50.00 will be assessed to the Resident for each piece of such equipment removed from the
            Premises, and Resident shall be liable for and shall indemnify and hold harmless Management
            from all damages and losses as a result thereof. Resident further agrees that Resident shall be
            responsible for (and shall indemnify and hold Management harmless from) damage to the Premises
            and Resident’s property, as well as injury to Resident, permitted Occupants, and Guests and
            Invitees, resulting from Resident’s failure to comply with the terms of this Paragraph or with the
            Community Policies.
            30. LIMITATIONS ON LANDLORD’S LIABILITY: To the full extent permitted under local
            laws, (a) Landlord and Resident agree that Landlord will not be liable for any damages, injury of
            losses to person or property caused by Residents, or other persons theft, burglary, vandalism, or
            other crimes, (b) Landlord shall have no duty to furnish alarms of any kind, security guards, or
            additional locks or latches and Resident shall not make any additions to the existing locks for any
            reason without Landlord’s prior written consent, (c) Resident shall indemnify and hold harmless
            Landlord and Landlord’s agents, employees, lenders and affiliates for from and against any and all
            claims, liabilities, damages, costs or expenses that arise from or are caused by Resident’s use or
            occupancy of the Premises except to the extent arising from the sole negligence or willful
            misconduct of Landlord, its agents contractors or employees. In the event Landlord or any
            successor to Landlord’s interest in the Premises shall convey or otherwise dispose of the entire
            Premises and turn over to the transferee any funds held by it hereunder in which Resident has an
            interest; all liabilities and obligations on the part of such Landlord or its successor as Landlord
            under this Lease accruing before such conveyance or disposal shall terminate upon such
                                                                                                   Page 14 of 19

                                                                                                     B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10           Desc Main
                                                 Document      Page 20 of 40




            conveyance or disposal, and thereupon all such liabilities and obligations shall be binding upon
            any such new owner of Landlord’s interest in the Premises. Notwithstanding anything to the
            contrary contained in this Lease (each and every provision of this Lease being hereby made
            specifically subject to the provisions of this Section), if Landlord or any successor in interest of
            Landlord shall be an individual, grantor trust, joint venture or corporation, tenancy-in-common,
            firm or partnership, general or limited, it is specifically understood and agreed that there shall be
            absolutely no personal liability on the part of such individual or entity, or on the part of the
            members of such corporation, firm, partnership, grantor trust or joint venture with respect to any
            of the provisions of this Lease, and each and every Resident hereunder shall look solely to the
            equity of Landlord or such successor in interest, in the Premises for the satisfaction of each and
            every remedy of Resident or by any such successor in interest of any of the provisions of this Lease
            to be performed by either or Landlord or Management, such exculpation of personal liability to be
            absolute and without any exception whatsoever.
            31. FAILURE OF MANAGEMENT TO ACT: Failure of Management to insist upon strict
            compliance with the terms of this Lease, or uniform enforcement thereof throughout the Premises,
            shall not constitute a waiver of any of Management’s rights or Resident’s obligations.
            32. REMEDIES CUMULATIVE: All remedies under this Lease or available by law or in equity
            shall be cumulative. Breach of this Lease establishes a breach by Resident.
            33. RENEWAL TERM AND NOTICE OF NON-RENEWAL: The provisions of this Section
            are in addition to, and not in limitation of, the provisions of Section 8. Management shall have the
            right to increase the Rent due at the end of the initial term or any subsequent renewal period.
            Management employees are not authorized to accept a verbal notice of non-renewal or termination
            from Resident and the Resident has no right to rely on a Management employee’s statement that a
            verbal notice is acceptable. Resident’s notice must be in writing, dated, signed, and specify the
            move-out date. Resident should keep a signed receipt of the non-renewal notice for his personal
            records in case of any dispute as to whether such notice was given and received. If Resident does
            not obtain a signed receipt of such notice from Management or if Management does not have a
            signed original non-renewal notice from Resident, then it will be presumed that Resident failed to
            give a proper written notice.
            34. FLOOD DISCLOSURE: Management states that the Premises have X have not (one must
            be checked) been damaged in any manner by flooding as defined in O.C.G.A. Sec. 44-7-20 in 3 of
            the last 5 years.
            35. NOTICES: Any notice required by this lease shall be in writing, dated, and signed and shall
            be deemed to be given immediately if delivered personally or refused, and upon receipt or three
            days after mailing if mailed by registered or certified mail, return receipt requested, or by standard
            overnight delivery as provided by O.C.G.A.§ 9-10-12(b): (a) if to Resident, to the Premises or the
            last known address of Resident; (b) if to Management, to the address listed in this Lease.


                                                                                                    Page 15 of 19

                                                                                                       B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10          Desc Main
                                                 Document      Page 21 of 40




            36. ABANDONMENT: Resident shall not abandon the Premises or Resident’s personal property.
            If Resident removes or attempts to remove all or substantially all of Resident’s personal property
            from the Premises other than in the usual course of continuing occupancy without first having paid
            Management all monies due for proper termination of this Rental Agreement, Resident shall be in
            default under this Lease, and Management shall have the right, without notice, to store or dispose
            of any property left in or upon the Premises by Resident. Management shall also have the right to
            store or to dispose of any of Resident’s property remaining in or upon the Premises after the
            termination of this Lease. Resident agrees that such circumstances as evidence of Resident’s
            abandonment of the Premises include, but are not limited to, the failure to pay Rent or other
            charges, discontinuance of any utilities, failure to respond to any notices, phone calls, or
            correspondence from Management, or removal of a substantial amount of Resident’s personal
            property from the Premises. In the event the Premises is abandoned, Management shall also have
            the right, without notice, to secure the Premises with new locks, to store or dispose of any property
            or personal possessions left in or upon the Premises or Property by Resident, Guests, or Invitees,
            and to re-enter the Premises for new occupancy, without filing a dispossessory warrant or obtaining
            a writ of possession, and without waiving any claims against the Resident hereunder. Resident
            agrees that Management shall have no liability for any actions taken to secure the Premises, to
            obtain possession of the Premises, or to store or dispose of any personal property or possessions
            found in the Premises when the Premises is abandoned or upon termination of this Lease. Resident
            acknowledges and agrees that Management’s acts or failure to act with regard to securing the
            Premises, obtaining possession of the Premises, or storing or disposing of any personal property
            or possessions found in or upon the Premises under circumstances which are or may indicate
            abandonment are a contractual matter to which the Resident has given the Resident’s consent, and
            any alleged breach shall not give rise to a claim against Management in tort, nor to a claim for
            punitive, consequential, or other damages.
            37. MORTGAGEE’S RIGHTS: Resident’s rights under this Lease shall at all times be
            automatically subordinate and subject to any deed to secure debt, deed of trust, or mortgage which
            is now or shall hereafter be placed on the Premises. If requested, Resident shall execute promptly
            any certificate or document that Management may request to specifically implement the terms of
            this paragraph.
            38. SECURITY: Resident acknowledges and agrees that Management has not made any
            representations, covenants, or warranties, either express or implied, that security devices or
            security personnel are, have been, or will be provided to protect Resident or the property of
            Resident, Guests, or Invitees from crime to person or Property. Management is not an insurer of
            Resident’s safety or the safety of Resident’s property. Resident acknowledges and understands
            that Resident has a duty to exercise care for Resident, Guests, and Invitees of the Premises’ safety
            and welfare, and that Management is not liable for criminal acts of other persons. Resident agrees
            to rely solely on local law enforcement agencies for all information regarding criminal activity in
            the geographic area of the Premises. Resident agrees to look solely to public law enforcement,
            emergency services, or fire services for security services or protection. RESIDENT AGREES
            THAT THE FURNISHING OF SAFETY DEVICES AND PATROL SERVICE (IF
                                                                                                   Page 16 of 19

                                                                                                      B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10           Desc Main
                                                 Document      Page 22 of 40




            APPLICABLE) DOES NOT CONSTITUTE A GUARANTEE OR WARRANTY OF THEIR
            EFFECTIVENESS OR OPERATION OR IMPOSE ANY OBLIGATION TO CONTINUE SUCH
            ITEMS, EXCEPT AS MAY BE REQUIRED BY APPLICABLE STATE LAWS. RESIDENT
            RELEASES AND AGREES TO HOLD HARMLESS MANAGEMENT FROM ALL CLAIMS
            WITH RESPECT TO ANY PERSONAL INJURY OR PROPERTY DAMAGE WHICH MAY
            IN ANY WAY RELATE EITHER TO RESIDENT’S RELIANCE UPON ANY OF THE
            SAFETY DEVICES OR PATROL SERVICE, OR ANY ABSENCE, DEFECT,
            MALFUNCTION, OR INADEQUACY THEREOF.
            39. INDEMNIFICATION: Resident releases Management and Landlord from liability for, and
            agrees to indemnify Management and Landlord for, from and against all costs, losses, expenses
            and damages, including, without limitation, reasonable attorneys’ fees, incurred or suffered by
            either or both Management or Landlord resulting from, arising from, related to, connected to, or
            caused by, any one or more of the following: (a) Resident’s failure to perform any covenant or
            condition of this Lease; (b) any damage or injury happening in or about Premises to Resident,
            permitted occupants of the Premises, or Guests or Invitees; (c) Resident’s failure to comply with
            any requirements imposed by any governmental authority; (d) any judgment, lien or other
            encumbrance filed against Premises as a result of any act or omission of Resident, Guests, or
            Invitees; (e) the negligence or willful or wanton acts of one or more of Resident, Guests or Invitees;
            or (f) Resident’s occupancy of the Premises.
            40. SEVERABILITY: If any provision of this Lease shall be declared invalid or unenforceable,
            the remainder of the Lease shall continue in full force and effect.
            41. ENTIRE AGREEMENT: This Lease and any attached addenda and riders constitute the
            entire agreement between the parties and no representations, inducements, promises or
            agreements, oral or otherwise between the parties not embodied herein shall be of any force or
            effect.
            42. LEAD BASED PAINT NOTIFICATION (LBPN): Prior to entering into this Lease,
            Resident has had an opportunity to inspect the Premises for the presence of lead-based paint, if
            any, in the Home. The LBPN addendum, if applicable, is incorporated by reference.
            43. ATTORNMENT, SALE, FORECLOSURE, RENOVATION AND FORMER
            EMPLOYEES: In the event the Premises or any portion thereon is foreclosed, sold, placed under
            contract to be sold, or scheduled for substantial renovation, rehabilitation, or demolition, either
            Management or the new owner shall have the right to terminate the Lease on Sixty (60) days
            written notice. In the event that Management elects to terminate the occupancy or this Lease under
            this provision, then, as consideration for such right of termination and during the Thirty (30) day
            period immediately preceding either the termination date of Resident’s occupancy or the
            termination of the Lease, the Resident’s Rent shall be reduced by Fifty percent (50%); however, if
            the Resident shall hold over beyond the termination date, then Resident shall pay the holdover
            Rent as provided in Paragraph 8.

                                                                                                    Page 17 of 19

                                                                                                       B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10           Desc Main
                                                 Document      Page 23 of 40




            44. USUFRUCT: This lease only creates the relationship of landlord (Management) and tenant
            (Resident) and does not create any ownership or transferable rights in real estate. This lease is a
            “usufruct” and not an estate for years.
            45. JOINT AND SEVERAL LIABILITY: Each person or entity that signs this Lease or any
            guarantor under a separate guarantor’s agreement is jointly and severally liable for all rent or other
            charges which come due. Management may look to any Resident or guarantor for payment of all
            or a part of any obligation due without first suing or attempting to collect from any other
            responsible party.
            46. KNOW YOUR NEIGHBORS: Certain individuals convicted of certain sex-related crimes
            are required to register their name and current address on an index maintained by the state or
            county in which they reside. You may access that index in order to determine whether any such
            individuals live in proximity to a certain location. The public may access the Internet to view all
            sex offenders registered in the state. The Department of Justice’s Sex Offender Registry can be
            obtained through the Internet at www.nsopr.gov. The public may also contact the local Law
            Enforcement Office to view a list of the sex offenders listed in their county. Residents are
            encouraged to research the Sex Offender Registry prior to executing the Lease as the proximity of
            the Premises to the residence of a known sex offender shall not be cause for Resident to breach the
            Lease.
            47. FORCE MAJURE: Any delay or failure in the performance of Landlord hereunder shall be
            excused if and to the extent caused by the occurrence of any event that is beyond Landlord’s
            control, such as fire, earthquakes, wars, sabotage, terrorism, vandalism, governmental acts,
            injunctions, or labor strikes, acts of God and any other occurrences that are avoidable or
            unpreventable despite reasonable efforts to prevent avoid, delay, or mitigate the effects thereof.
            48. ATTACHMENTS AND ADDENDA: Resident certified that he/she has received a copy of
            this Lease and certain attachments and addenda, and understands that these attachments and
            addenda are incorporated into and form a part of this Lease.




                                                                                                    Page 18 of 19

                                                                                                       B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20 Entered 11/02/20 10:50:10     Desc Main
                                                 Document      Page 24 of 40




            THIS IS A LEGALLY BINDING CONTRACT. RESIDENT ACKNOWLEDGES THAT
            RESIDENT HAS HAD AN ADEQUATE OPPORTUNITY TO READ AND STUDY THIS
            LEASE AND TO CONSULT WITH LEGAL COUNSEL IF RESIDENT HAS SO DESIRED.


            Resident agrees to rent the Premises on the above terms and conditions.


                                                                                             12/3/2019

             Jason Whisenton (Joint and Several)                                       Date




             Landlord agrees to rent the Premises on the above terms and conditions.

            By:
                            Marissa Brissett
            __________________________________________

                                Property Manager
            Title: __________________________________________
                                  375647
            License Number:_____________
                                               11/24/2019
            As to Management, this ___ day of _____________, 20___.




                                                                                              Page 19 of 19

                                                                                                 B8B-47F22
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case KIT:
WELCOME   20-69233-jrs
               Welcome Docto
                           33HavenBrook
                               Filed 11/02/20 Homes
                                               Entered 11/02/20 10:50:10                          Desc Main
                              Document      Page 25 of 40




       Dear Resident(s),

       We are thrilled you have chosen to stay in your home! We
       are excited that you are allowing us to provide you another
       year of great service.

       In this packet you find important reminders regarding our
       expectations during your new lease term and contact
       information for your property manager.

       We have also included our home maintenance guide which
       provides a lot of great tips on the best ways to maintain the
       home during your residency.

       Thank you for choosing HavenBrook Homes!

       HavenBrook Homes Team




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               1
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
        Case
Leasing Kit:  20-69233-jrs
             Resident      DocForm
                      Update   33 Filed 11/02/20 Entered 11/02/20 10:50:10                        Desc Main
                                  Document     Page 26 of 40




                                   Resident Update Form

            Resident Name                          Mobile               Work              Email Address
                                                   Number              Number


          Jason Whisenton                        4042003526          4042003526            Whisenton.jason@icloud.com




          Emergency Contact                                   Contact Number                      Relationship



             Torie whisenton                                  4703631548                          Family




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
        Case
Leasing Kit:   20-69233-jrs
             Lease  Summary Doc 33                Filed 11/02/20 Entered 11/02/20 10:50:10               Desc Main
                                                 Document      Page 27 of 40


Rent:
Hassle Free Online payments can be made by visiting https://www.havenbrookhomes.com/residents/make-a-payment/
Rent is due on the 1st and late after the 5th of each month.
A monthly property administration fee will be due on the first of each month along with rent, please refer to your lease for
  details.
Late fees are 8%-10% of your monthly rental amount (Varies by market).
Evictions are filed at the earliest possible date after demand for non-payment. Additional legal fees may be charged.
Partial payments are not accepted.
Personal checks are not accepted after the 5th of each month.

Lease Terms:
60 days written notice is required prior to the lease end date if you intend to vacate your home.
Month to Month fees of an additional 20% of your monthly payment will be charged for occupancy past lease
  expiration without a signed lease renewal.
Early lease terminations require a 60 day notice, one month’s rent (as a termination fee), repainting and re-cleaning
  fees (varies per home; please reference your lease) repayment of any concessions previously given and forfeiture of
  the security deposit.
Living in the Home:
Only occupant(s)/pet(s) listed on the lease are allowed to live in the home.
If applicable, a one time $250 non-refundable pet fee per pet will be charged, in addition to a $25 monthly pet rent
  per approved pet.
Assignment or subletting is prohibited during your lease term.
Home must be used for residential use only.
Havenbrook does not insure resident(s) or their belongings.
All utilities must stay active throughout the entire lease term.
Fireplaces are not to be used, the flue has been disabled for the safety of our resident(s).
General maintenance is the resident’s responsibility.
         Examples: Regular yard maintenance, keeping your home clean, performing routine maintenance such as ac
           filter change, smoke detector and thermostat battery change, pest control, light bulb replacement.
Please note that HavenBrook Homes will charge the resident for maintenance issues caused by the resident.
     Examples: Plumbing charges for clogged toilets caused by foreign objects, grease and/or hair, HVAC charges
        due to dirty filter, no-show for set appointments, HOA violations, home damages including but not limited to,
        replacements or repairs to windows, doors, mailboxes, blinds, and/or failure to report an emergency work
        order that caused additional repairs such as a plumbing leak.
By signing below, I/we am/are confirming that we have read our rental lease agreement and we understand the terms contained
within it.
                                                                                             12/3/2019
__________________________________________________________________________ _________________
RESIDENT SIGNATURE                                                         DATE

__________________________________________________________________________ _________________
RESIDENT SIGNATURE                                                         DATE
                                                                               11/24/2019
__________________________________________________________________________ _________________
HAVENBROOK REPRESENTATIVE SIGNATURE                                         DATE
1218 CAMPBELLTON #B, Atlanta, GA 30310
____________________________________________________________________________________________
PROPERTY ADDRESS (STREET, CITY, STATE, ZIP)


                      3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | www.havenbrookhomes.com
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                            Desc Main
WELCOME KIT: Meet Your Property Management
                              Document     Page Team
                                                28 of 40




                                             Property Management Team

  Our Property Management team is committed to ensuring that you have an enjoyable
                      living experience in your HavenBrook home.
   We’re here to serve as your primary contact for customer service and to assist with
                              any non-maintenance needs.
      We will also help with your lease renewal. Simply email or call your Property
   Management Team for assistance with any property-specific questions or concerns.




     PM Email: mbrissett@havenbrookhomes.com


     PM Direct Line:




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               3
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
      Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                                    Desc Main
 WELCOME KIT: How To Pay Rent Document Page 29 of 40


                                                  Pay Online
                           www.havenbrookhomes.com/residents/make-a-payment




                                                   Convenience fee may apply.
                                          Please note partial payments are not accepted.



                             Walk In Payment System (WIPs)
                Our walk-in payment system allows you the flexibility you need. It’s fast, safe, and convenient.

     Easy – Pay at more than 20,000 locations (go to www.checkfreepay.com/agentlocator)

     Fast – Same day credit

     Simple – Just present your card and cash payment

     Convenient – Many agents are open 24/7

     Secure – Receipt provides immediate proof of payment

                                  Contact your property manager for more information.


3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com                        4
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                            Desc Main
WELCOME KIT: Maintenance Service  RequestPage
                              Document      Guidelines
                                                30 of 40




      There are two classifications for maintenance requests, based on the severity of the issue and
      potential damages/safety concerns. We’ve provided descriptions of each of the two
      categories below:

      1.    Emergency Requests: Emergency Requests are events that prohibit residents from
            continuing to safely occupy their home or are potentially life-threatening. These are
            given the highest priority.

      2.    General Requests: These include other maintenance requests such as, clogged sink, air
            conditioning not cooling properly, broken closet door etc. Please note that additional
            charges will apply if maintenance issues are resident caused.



                                How to submit a Maintenance Service Request:
       Call 1-855-400-4HBH (4424), option 2. Provide your full name, phone number, home
        address, and detailed description of the problem, including everything that needs to be
        repaired to the HavenBrook Representative .
       If you are calling with an EMERGENCY REQUEST, please indicate this so your call can be
        routed appropriately.
       We also ask that you take pictures of the event for documentation. Once you’re on the
        phone with the HavenBrook Representative, they will provide you with instructions on
        where to send the photos.




                                            IMPORTANT REMINDERS:
      •    If you call and place an emergency request that does not fit the criteria of an emergency,
           you may be charged. Prior to calling, please remember that emergency requests are
           situations that threaten your ability to continue to occupy your home.
      •    We will address emergency work orders as quickly as possible.
      •    Resident(s) is responsible to report any maintenance issues in a timely manner to ensure
           that they are resolved quickly and as cost effectively as possible.
      •    Failure to report maintenance issues timely may result in resident charges.
      •    Issues that are resident caused will result in additional charges to the resident.
      •    Trip charge of $75 will be billed to any resident who is a no-show after setting a
           maintenance service appointment.




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               5
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                            Desc Main
WELCOME KIT: Home Maintenance    Guide Page 31 of 40
                              Document




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               6
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                            Desc Main
WELCOME KIT: Home Maintenance    Guide (CONTINUED)
                              Document     Page 32 of 40




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               7
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
             Case 20-69233-jrs        Doc 33      Filed 11/02/20   Entered 11/02/20 10:50:10      Desc Main
WELCOME KIT: Home Maintenance Guide (CONTINUED)
                               Document    Page 33 of 40




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               8
DocuSign Envelope ID: F2AC61AC-9290-416A-868C-AAEC99AFE000
     Case 20-69233-jrs Doc 33 Filed 11/02/20 Entered 11/02/20 10:50:10                            Desc Main
WELCOME KIT: Home Maintenance    Guide (CONTINUED)
                              Document     Page 34 of 40




3505 Koger Boulevard, Suite 400, Duluth, Georgia 30096 | 855.400.4424 | www.havenbrookhomes.com               9
Case 20-69233-jrs     Doc 33    Filed 11/02/20 Entered 11/02/20 10:50:10        Desc Main
                               Document      Page 35 of 40




                     THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 IN RE:                                           CASE NO.: 20-69233-jrs

 JASON CHRISTIAN WHISENTON,                       CHAPTER 7

          Debtor.                                 JUDGE JAMES R. SACCA


 HAVENBROOK HOMES, LLC, AS AGENT                  CONTESTED MATTER
 FOR FYR SFR BORROWER,
      Movant,

 vs.

 JASON CHRISTIAN WHISENTON,
      Debtor,

 S. GREGORY HAYS
       Trustee,
       Respondents.

                               REQUEST FOR HEARING

        PLEASE TAKE NOTICE that HAVENBROOK HOMES, LLC, AS AGENT FOR FYR

SFR BORROWER, LLC, Movant herein, has filed a Motion for Relief from Automatic Stay, dated

November 2, 2020, and related papers with the Court seeking an order modifying the automatic

stay.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the motion

in Courtroom 1404, Richard B. Russell Federal Building and U.S. Courthouse, 75 Ted

Turner Drive, SW, Atlanta, Georgia 30303, at 9:00 a.m. on November 17, 2020. Given the

current public health crisis, hearings may be telephonic only. Please check the “Important
Case 20-69233-jrs       Doc 33     Filed 11/02/20 Entered 11/02/20 10:50:10             Desc Main
                                  Document      Page 36 of 40




Information Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB

Website prior to the hearing for instructions on whether to appear in person or by phone.

       Your rights may be affected by the Court’s ruling on these pleadings. You should read the

pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy case.

(If you do not have an attorney, you may wish to consult one.) If you do not want the court to grant

the relief sought in these pleadings or if you want the court to consider your views, then you and/or

your attorney must attend the hearing. You may also file a written response to the pleading with

the Clerk at the address stated below, but you are not required to do so. If you filed a written

response, you must attach a certificate stating when, how and on whom (including addresses) you

served the response. Mail or deliver your response so that the Clerk receives it at least two (2)

business days before the hearing. The address of the Clerk’s office is: Clerk, United States

Bankruptcy Court, Room 1340, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303. You

must also mail a copy of your response to the undersigned at the address stated below.

       If a hearing on the Motion for Relief from Automatic Stay cannot be held within thirty (30)

days, Movant waives the requirement for holding a preliminary hearing within thirty (30) days of

filing the motion and agrees to a hearing on the earliest possible date. If the Court cannot render a

final decision within sixty (60) days of the date of the request, Movant waives the requirement that

a final decision be issued within that period.

       Dated: November 2, 2020.

                                                     Respectfully Submitted,
Case 20-69233-jrs   Doc 33    Filed 11/02/20 Entered 11/02/20 10:50:10   Desc Main
                             Document      Page 37 of 40




                                          /s/ Lynn M. Wilson, Esq.
Morris, Manning & Martin, LLP             Lynn M. Wilson, Esq.
990 Hammond Drive, Suite 300              Georgia Bar No. 768852
Atlanta, Georgia 30328
Telephone: (404) 255-6900                 /s/ Peter K. Park, Esq.
Facsimile: (404) 843-2317                 Peter K. Park, Esq.
lwilson@mmmlaw.com                        Georgia Bar No. 419210
ppark@mmmlaw.com                          Counsel for Movant
Case 20-69233-jrs     Doc 33    Filed 11/02/20 Entered 11/02/20 10:50:10       Desc Main
                               Document      Page 38 of 40




                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE:                                           CASE NO.: 20-69233-jrs

 JASON CHRISTIAN WHISENTON,                       CHAPTER 7

          Debtor.                                 JUDGE JAMES R. SACCA


 HAVENBROOK HOMES, LLC, AS AGENT                  CONTESTED MATTER
 FOR FYR SFR BORROWER, LLC,
      Movant,

 vs.

 JASON CHRISTIAN WHISENTON,
      Debtor,

 S. GREGORY HAYS,
       Trustee,
       Respondents.

                               CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of Movant’s MOTION FOR RELIEF FROM

AUTOMATIC STAY and REQUEST FOR HEARING electronically or by depositing same in

the United States First Mail in a properly addressed envelope to each with adequate postage

thereon as follows:
Case 20-69233-jrs   Doc 33    Filed 11/02/20 Entered 11/02/20 10:50:10       Desc Main
                             Document      Page 39 of 40




JASON CHRISTIAN WHISENTON                        STANLEY J. KAKOL, Jr.
1218 Campbellton Road SW, #B                     The Law Office of Stanley J. Kakol, Jr
Atlanta, Georgia 30310                           5353 Fairington Road, Suite C
                                                 Lithonia, Georgia 30038

S. GREGORY HAYS, Trustee                         Office of the United States Trustee
Hays Financial Consulting, LLC                   362 Richard Russell Building
2964 Peachtree Road, Suite 555                   75 Ted Turner Drive, SW
Atlanta, Georgia 30305                           Atlanta, Georgia 30303



     Dated: November 2, 2020

                                          /s/ Lynn M. Wilson, Esq.
Morris, Manning & Martin, LLP             Lynn M. Wilson, Esq.
990 Hammond Drive, Suite 300              Georgia Bar No. 768852
Atlanta, Georgia 30328
Telephone: (404) 255-6900                 /s/ Peter K. Park, Esq.
Facsimile: (404) 843-2317                 Peter K. Park, Esq.
lwilson@mmmlaw.com                        Georgia Bar No. 419210
ppark@mmmlaw.com                          Counsel for Movant
Case 20-69233-jrs      Doc 33    Filed 11/02/20 Entered 11/02/20 10:50:10   Desc Main
                                Document      Page 40 of 40




                                      DISTRIBUTION LIST

Debtor

JASON CHRISTIAN WHISENTON
1218 Campbellton Road SW, #B
Atlanta, Georgia 30310

Debtor’s Representative

STANLEY J. KAKOL, Jr.
The Law Office of Stanley J. Kakol, Jr
5353 Fairington Road, Suite C
Lithonia, Georgia 30038


Trustee

S. GREGORY HAYS, Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, Suite 555
Atlanta, Georgia 30305

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303


Movant’s Representatives

LYNN M. WILSON, ESQ.
PETER K. PARK, ESQ.
Morris, Manning & Martin, LLP
990 Hammond Drive, Suite 300
Atlanta, Georgia 30328
